DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21, 24-25, 27-28, 30, 33, 41-43 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21, 24-25, 27-28, 30, 33, 41-43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claims 21, 30 recite modulus value, tensile strength, and elongation at break values without numeric ranges and relative to an alternative product, which is not supported because these properties are only supported in the present specification for specific values or ranges (i.e., not in qualitative terms in relation to a comparative article).  The examples and comparative examples in the present disclosure also do not provide support for the broader limitations being claimed because they are based on far narrower comparative compositions and are compared numerically not qualitatively.  The properties are also based on a comparative glove using polyisoprene of “comparable tensile strength” and there is no support for the comparative glove having polyisoprene of “comparable tensile strength.”
Claims 21 and 30 recite that the glove is free of plasticizer which is not supported because the present specification makes no mention of plasticizer one way or the other such that a negative limitation is not supported. 
Claim 41 recites “di-alkyl” which is not supported.  There appears to be support for certain types of di-alkyl thiuram compounds, but not di-alkyl thiuram compounds in general.
Claims 42 and 43 recite tear resistance relative to an alternative product, which is not supported (“tear resistance” is not supported with numeric values or in qualitative terms in relation to a comparative article).  The examples and comparative examples in the present disclosure also do not provide support for the broader limitations being claimed because they are based on far narrower comparative compositions and are compared numerically not qualitatively.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  

Claim(s) 21, 24-25, 27-28, 30, 33, 41-43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
In detail, the claims recite a glove with retained tensile strength and aged elongation, tensile strength and elongation at break properties and recite types of ingredients for the glove with the breadth of such ingredients varying in the various claims.  The properties being claimed are only achieved in a single example (composition C) that uses a combination of “sulfur dispersion” (with unknown composition), diethyl dithiocarbamate, dibutyl dithiocarbamate, 
Out of all the claims, the narrowest recitation of the polysulphidic sulfur donor ingredient and the narrowest recitation of the accelerator is much broader than the corresponding ingredients used in the example.  Notably, the sulfur dispersion and mercaptobenzothiazole ingredients are not recited at all.  The other ingredients are recited, but are never required to be combined with one another as in composition C.  The recitation of sulfur is also far broader than the particular “sulfur dispersion” in the examples (the sulfur dispersion is unknown but appears to be a particular type of sulfur).  Also, none of the claims recite the amount of these ingredients at all.  
Based on the above, the claims encompass embodiments that achieve the claimed property with compositions beyond the particular ingredients and amounts discussed above in composition C.  Therefore, one having ordinary skill in the art would have to experiment with all the various types and combinations of polysulphidic sulfur donor ingredient and accelerator within the claims, as well as experimenting with all the different possible amounts of the corresponding ingredients, in order to achieve the claimed properties with the broader (compared to composition C) type and amount of ingredients being claimed.  Even for the narrowest claims presented, the above amount of experimentation is undue and therefore the full scope of the present claims (even with the narrowest claims being presented) is not enabled in scope relative to the only enabling example (composition C).
The present disclosure also fails to provide any guidance to help narrow the amount of experimentation required to achieve the claimed property within the broader scope of claimed ingredients discussed above (i.e., there is nothing in the disclosure to suggest or lead one having 
In further support of the above scope of enablement rejection (although the above would be sufficient), it is noted that Applicant has stated that the claimed properties are “unpredictable” (Remarks of 08/17/20).
The recitation of the polyisoprene and polychloroprene ingredients and their corresponding amounts is sufficiently close to the type and amount of these ingredients being used in composition C such that the scope of these ingredients in the claims does not need to be narrowed to resolve the scope of enablement problem. 
Upon applying the Wands factors to claims 21, 24-25, 27-28, 30, 33, 41-43, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type and amount of polysulphidic sulfur donor ingredient and accelerator relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the property as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types and amounts of polysulphidic sulfur donor ingredient and accelerator without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for composition C, without any corresponding direction provided for achieving the claimed property with the broader type and amount of polysulphidic sulfur donor ingredient and accelerator as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21, 24-25, 27-28, 30, 33, 41-43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 30 recite “consistent with” which is vague because it is unclear what qualifies as being consistent vs inconsistent.
Claims 21 and 30 recites aged modulus, tensile strength and elongation at break values consistent with “strength, softness and tactile sensitivity” of a comparable glove.  It is unclear if 
Claims 21 and 30 recite a comparative article as “unsupported examination or surgical glove with a barrier layer of 100 parts per hundred resin synthetic polyisoprene of comparable tensile strength” which is vague because it is unclear what composition the comparative glove is supposed to have (i.e., only 100% polyisoprene as the rubber component with optional non-rubber ingredients, or 100% polyisoprene without any other ingredients, even vulcanizing agents, and if there are other ingredients then it is unclear what those other ingredients are allowed to be to perform the comparative test).  It is also unclear if the comparative glove is intended to be otherwise identical to the inventive glove or if the two gloves can be tested despite different sizes/thicknesses.
Claims 21 and 30 and 42 and 43 recite “comparable” which is vague because it is unclear how similar two gloves need to be for them to be comparable.

Claims 42 and 43 recite “unfoamed barrier layer formed of 100% polyisoprene” which is vague because it is unclear what composition the comparative glove is supposed to have (i.e., only 100% polyisoprene as the rubber component with optional non-rubber ingredients, 100% polyisoprene without any other ingredients, even vulcanizing agents, or if there are other ingredients then it is unclear what those other ingredients are allowed to be to perform the comparative test).  It is also unclear if the comparative glove is intended to be otherwise identical to the inventive glove or if the two gloves can be tested despite different sizes/thicknesses.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 21, 24-25, 27-28, 30, 33, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGlothlin et al. (U.S. 2004/0164456) in view of Campion (U.S. 2003/0204008).
Regarding claims 21, 24-25, 27-28, 30, 33, 41-43 , McGlothlin teaches a glove ([0025]) formed from a composition of polychloroprene and polyisoprene ([0024]) which is crosslinked/cured via vulcanizing ingredients such as mercaptobenzothiazole, dialkyl dithiocarbamates (e.g., zinc dimethyl dithiocarbamate), thiuram sulphides, and xanthogen polysulphide ([0030]-[0045]), with each of these ingredients including sulfur such that when they are used in combination, one corresponds to the claimed “sulfur” and the other(s) correspond to the claimed polysulphidic sulfur donor.  The gloves are formed by dipping (though this is an immaterial product by process limitation) ([0069]).
McGlothlin does not explicitly disclose that the polyisoprene is synthetic, however the examples use synthetic polyisoprene and therefore synthetic polyisoprene would be obvious to use in McGlothlin (in general, not just in the examples) because polyisoprene is generally called 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
McGlothlin does not explicitly disclose in [0024] the claimed amounts of polychloroprene and polyisoprene however the examples ([0110]) disclose that when polychloroprene and polyisoprene are combined (as taught generally in [0024]) they may be combined in equal parts (i.e., 50 phr each, within the claimed range) such that these amounts would be obvious to use in McGlothlin (in general, not just in the examples) because they are shown in the examples to provide the desired properties of McGlothlin.  The above amounts overlap and/or fall within the ranges of claims 21, 24, 30, 33.
McGlothlin does not disclose the claimed properties or the amount of vulcanizing agents in the present invention.
Regarding the amount of the vulcanizing agents, Campion is also directed to compositions based on polychloroprene and/or polyisoprene ([0024], [0031]) and teaches similar vulcanizing agents as in McGlothlin (i.e., Dipentamethylene thiuram tetrasulphide (DPTT), diisopropyl xanthogen polysulfide (DIXP), zinc dibutyl dithiocarbamate (ZDBCX)) and teaches 
Based on the above, McGlothlin and Campion together teach the following as suitable vulcanizing agents for a polychloroprene and polyisoprene composition: dialkyl dithiocarbamate (e.g., zinc dimethyl dithiocarbamate, zinc dibutyl dithiocarbamate, as in claims 27-28 and 30), mercaptobenzothiazole, dipentamethylene thiuram tetrasulphide (as in claim 25, 30, and 41), and xanthogen polysulphide (e.g., diisopropyl xanthogen polysulfide) (as in claim 25 and 30).  As noted above, Campion discloses that vulcanizing agents may be combined and used at amounts of up to 3 phr each.  Thus, it would have been obvious to have used a combination of vulcanizing agents (from amongst those taught by McGlothlin and Campion) at up to 3 phr each (as taught by Campion) because Campion teaches that a combination of vulcanizing agents at the above amounts allows for the desired functionality (i.e., vulcanizing/curing a rubber latex, e.g., polychloroprene and polyisoprene) as desired by McGlothlin.
The above vulcanizing agents are the same as those used in Example C of the present application (with overlapping amounts) except that zinc dimethyl dithiocarbamate is taught instead of zinc diethyl dithiocarbamate.  However, as noted above, McGlothlin calls for dialkyl dithiocarbamate and gives dimethyl as an example (such that diethyl would also be obvious because “alkyl” implies a broader number of carbon atoms than just the one in the exemplified methyl group and ethyl—with 2 carbons—is the next alkyl group in terms of carbon atoms).  The above dithiocarbamate compounds are also slightly different than some of the ones used in present composition C based on the metal cation (i.e., zinc vs sodium).  However, given that these are all sulfur vulcanizing agents, the particular type of metal cation would not appear to change their functionality in terms of the inherency argument below.
Based on the above, modified McGlothlin teaches a composition that overlaps the composition of example C in the present application (in terms of the type and amount of ingredients) and therefore the overlapping composition from modified McGlothlin would have the same properties (in terms of softness, tensile strength, tactile sensitivity, tear resistance, and hypoalergenicity, unaged and aged) as example C (within the ranges and/or satisfying the comparative basis of claims 21, 30, 42 and 43).
Diphenyl guanidine is not required in any of the above references (at most is optional in Campion) and therefore the absence of diphenyl guanidine is taught in the above references.  
None of the above references require foaming agents and the above combination of ingredients will inherently produce a non-foamed layer as claimed (as in example C).
None of the above references require plasticizer, as claimed.
McGlothlin teaches that the glove is formed on a form and then removed from the form ([0057]), at which point it is unsupported (no fabric liner).  Furthermore, the glove of modified McGlothlin is inherently “unsupported” in the same way as example C.
The above layer of PC/PI in the glove of modified McGlothlin is inherently “barrier” in some degree.
The above glove in modified McGlothlin is inherently capable of use in examination or surgery.  The “examination or surgery” limitation is also not given patentable weight and is merely an intended use.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant asserts that the negative plasticizer limitation is supported because the disclosure would “cry out” for plasticizer and no plasticizer is disclosed.  This is not persuasive.  A plasticizer is not equivalent to a catalyst (as in the case-law cited by applicant) because it is, at best, an optional additive, not an ingredient normally necessary in making a glove (whereas the absence of a catalyst may be conspicuous when a catalyst is normally necessary).  
Applicant’s remarks related to “unsupported” are persuasive and that term is no longer rejected as vague in view of Applicant’s asserted industry recognized definition of the term.
Applicant argues that composition C provides support for the comparable properties being claimed.  However, composition C is only compared to a specific polyisoprene composition (composition A) which is far narrower than the vaguely recited “comparable unsupported examination or surgical glove with a barrier layer of 100 parts per hundred resin synthetic polyisoprene of comparable tensile strength.”  For example, composition A is the same as composition C except that there is no polychloroprene and there is 0.3 of DPG instead of 0.3 of DPTT.  Thus, the relative similarities and differences between composition A and composition C are far narrower than the “comparable” language recited in the claims.  Also, the properties of composition A and C are expressed numerically and are therefore narrower than the qualitative “consistent with” limitation being claimed.  It is therefore maintained that these limitations are not supported.
Applicant makes remarks related to functional limitations but the problem is not with these limitations being functional, but rather being broader than the support provided by the disclosure (hence the 112 1st rejection).
Applicant also argues that the limitations in question convey a “reasonable degree of precision and particularity.”  This is not persuasive.  “Comparable” and “consistent with” are 
Applicants remarks related to tear resistance are similarly not persuasive for the same reasons set forth above.  Applicant states that the “superiority” recited in claims 42 and 43 would be recognized.  It is unclear what this is intended to mean but it seems irrelevant to the 112 rejections in question.
Di-alkyl has not been removed from claim 41, contrary to Applicant’s remarks. 
Applicant then argues against the enablement in scope rejection on the grounds that the “The relevant question is: has the Applicant enabled unsupported examination and surgical gloves with a 50-50 composition and sulfur crosslinks?”  This is not the relevant question.  First, the rejection is an enablement in scope rejection, not merely an enablement rejection (Applicant’s remarks appear to be based on a purely enablement rejection).  Thus, it is acknowledged that the claimed properties are enabled with respect to composition C (as explained in the rejection).  However, for enablement in scope, the specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990) such that “undue experimentation” is not required in 
Here, the claims are directed to a glove formed of a composition (from various claimed ingredients and amounts) that achieves certain properties (see below).  The claims are broader (in terms of the type and amount of ingredients used to form the glove) than composition C which achieves these claimed properties.  Thus, Applicant’s “relevant question” is not the relevant question because it fails to address the properties being claimed.  In other words, Applicant’s question supposes that the non-enabled aspect of the claim is merely forming the glove, whereas the rejection is actually based on the claimed properties of the glove.  Thus, the relevant question is: has the Applicant enabled unsupported examination and surgical gloves with the following properties, formed from the claimed ingredients, without undue experimentation.

    PNG
    media_image1.png
    343
    1142
    media_image1.png
    Greyscale

	As explained in the rejection, the claims encompass compositions that are far broader than composition C.  Thus, one having ordinary skill in the art would have to experiment with all the embodiments within the claimed scope that are broader than composition C to determine which of those embodiments achieve the claimed properties.  As explained above, there is no guidance in the specification for achieving the claimed properties with ingredients/amounts other than those in composition C.  The scope of the ingredients/amounts as claimed is so broad compared to composition C that an undue amount of experimentation would be required to 
Applicant provides explanation for PHR.  The examiner is familiar with PHR.  The problem addressed in the previous rejection was related to Applicant reciting both PHR and percentages, which is resolved via the amendment.
Applicant argues that “consistent with” is not vague because claims are allowed to have functional language.  However, the problem was not with functional language.  The problem is that there are countless possible interpretations of whether two values for a given property are “consistent with” each other (see paragraph 10, page 15 above).  Applicant argues that the following sources provide clarity regarding what qualifies as “consistent with” instead of “inconsistent with”:  “testimony, precedent, applicant's interpretation of the cited art, principles of law, legislative history, technical dictionaries.”  None of these sources have been provided, and “applicant’s interpretation” of “consistent with” has never been set forth on the record (i.e., Applicant has never stated on the record what criteria make something “consistent with” instead of “inconsistent with” something else).
Applicant’s citation of “consistent with” from PTAB decisions appears to be based on the use of the phrase by the PTAB in drafting their opinion.  It does not appear that “consistent with” was a claimed phrase in the cited PTAB decisions.
Applicant argues that the 112 2nd problems related to tactile sensitivity and flexibility are no longer relevant based on the amendment however tactile sensitivity is still in the claims and Applicant’s remarks have nothing to do with vagueness under 112 2nd (instead they appear to be remarks related to support under 112 1st
Applicant argues that one would know how to make a comparable glove of 100% synthetic polyisoprene.  This is irrelevant.  The problem is what other ingredients may be included in the comparative glove other than polyisoprene.
The 112 2nd rejection of claims 42 and 43 is withdrawn based on Applicant’s argument that the same tear resistance test would be used on the inventive and comparative gloves such that a specific methodology does not need to be recited.  As explained above, the comparative properties of claims 21 and 30 are not recited in this way (i.e., the inventive glove is measured for modulus, tensile strength and elongation at break whereas the comparative glove is evaluated for broader properties: strength, softness and tactile sensitivity).
Applicant continues to argue that McGlothlin does not intend to use a 50:50 polychloroprene:isoprene mix from Sisco because Sisco is limited to weather balloons.  It is unclear to the Examiner what possible reason Applicant can provide to explain why McGlothlin cites to Sisco and specifically refers to the mixtures of rubbers used in Sisco (“mixtures are described in [Sisco] … where polychloroprene latex is mixed with polyisoprene latex to produce meteorological balloons”) if McGlothlin did not consider such mixtures suitable for use in their inventive product.  
Although Applicant’s remarks appear entirely without merit based on a simple reading of [0024] of McGlothlin, this is all moot because further review of McGlothlin reveals that there is an example that explicitly uses a 50:50 mix as in Sisco (i.e., the example in McGlothlin confirms that the 50:50 polychloroprene:isoprene mix from Sisco was indeed deemed suitable for the invention of McGlothlin).  Thus, citations to Sisco are no longer required.
Applicant argues nothing in McGlothlin specifically indicates that such a mix is suitable for surgical gloves as claimed.  However, because McGlothlin teaches gloves and teaches such a 
Applicant makes remarks related to Campion but these are improper piecemeal remarks and Campion is not limited to nitrile gloves and explicitly teaches polychloroprene and isoprene.
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787